Citation Nr: 0316017	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  98-14 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the achievement of a vocational goal is reasonably 
feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.

WITNESSES AT HEARING ON APPEAL

Appellant and custodial payee


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 the Department of 
Veterans Affairs (VA) Vocational and Rehabilitation 
Counseling (VR&C) Division decision by a VR&C Officer at the 
RO which found that vocational rehabilitation was not 
feasible for the veteran.  In August 2000, the case was 
remanded by the Board.


FINDINGS OF FACT

1.  The veteran failed to participate in a program of 
extended evaluation determined to be necessary by the 
counseling psychologist.  

2.  The veteran's psychiatric symptoms prevent him from 
successfully pursuing a vocational rehabilitation program and 
becoming gainfully employed in an occupation consistent with 
his abilities, aptitudes, and interests.


CONCLUSION OF LAW

The criteria for finding that achievement of a vocational 
goal is reasonably feasible for purposes of entitlement to VA 
vocational rehabilitation and training have not been met. 38 
U.S.C.A. §§ 3100, 3101, 3102 (West 2002); 38 C.F.R. §§ 21.35, 
21.53, 21.362 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from January 1964 to 
January 1967. 

In December 1997, the RO granted service connection for PTSD 
and assigned a 100 percent disability rating, effective from 
December 1996.  

In January 1998, the veteran filed a claim for vocational 
rehabilitation services. He indicated he was interested in 
enrolling in a restaurant management program. 

In March 1998, the VR&C Division determined that the veteran 
had 14 months and 4 days of potential entitlement under 
Chapter 31.  (Previously, he had used 33 months and 22 days 
of benefits under Chapter 34.)  It was determined that his 
service-connected PTSD created a serious employment handicap, 
and, therefore, he was eligible for vocational rehabilitation 
benefits, but that training was medically infeasible at that 
time due to the nature and severity of his condition, and his 
lack of a treatment program.  

According to the narrative counseling report, the veteran had 
a bachelor of science degree in business administration.  
While in service, he had been trained as a cook.  From 1970 
to 1974 he had worked as programmer trainee.  From 1974 to 
1976, he had worked as an auditor.  There was an unexplained 
gap in his work history from that time until 1983, when he 
worked as a security analyst.  From 1984 to 1992, he worked 
in computer security.  He had been unemployed since 1992.  
For a brief period he had worked delivering pizzas, but could 
not remember the routes.  The veteran felt that his major 
problem caused by his disability was his inability to 
tolerate stress.  Currently, he was doing volunteer work 
helping people prepare their tax returns, and he felt 
stressed in this.  He cried several times during the 
interviews, and was extremely anxious and fidgety.  He saw a 
psychiatrist every three months for medication, and saw a 
therapist as needed.  The counselor noted that because the 
compensation examination report indicated total occupational 
and social impairment, medical clearance would be required 
before any type of training or employment could be 
considered.  The veteran's functional limitations included 
stress and the development of any type of interpersonal 
relationships.  It was noted that the veteran's areas of 
career interest were all high stress occupations.  In 
summary, the counselor noted that once the veteran had been 
in regular treatment for 6 months or more, the possibility of 
vocational rehabilitation could be explored.  

According to a March 1998 letter from Mark S. Friedlander, 
M.D., he had treated the veteran since March 1997.  The 
veteran had attended sessions regularly with himself and also 
with a Dr. Ronald Coleman.  He stated that with a reasonable 
degree of medical certainty the veteran was in control and 
could generally be considered to be stable.  He stated the 
veteran was compliant with medication and follow-up 
treatment.  He reported it was his opinion that it would be 
more therapeutic for the veteran to attend school full-time 
for training, than it would for him to be in a program of 
therapy. 

In April 1998, the counseling psychologist spoke with Dr. 
Friedlander and Dr. Coleman, both of whom felt that the 
veteran was employable but that the stressful environment of 
restaurant management would not be in the veteran's best 
interest.  Dr. Coleman indicated that the veteran had had 
problems in the past with supervisors.  

In April 1998, the counseling psychologist prepared an 
updated eligibility determination, concluding that there was 
compelling evidence that training was infeasible for the 
veteran, but, in light of his doctors' opinions, he concluded 
that an extended evaluation was needed to determine the 
veteran's employability.  He noted that the veteran, however, 
was fixated on a restaurant management career, and was not 
willing to pursue this avenue.  

In May 1998, Katherine M. Gunn, MA, CAC, stated she had 
observed the veteran's participation in a drug and alcohol 
rehabilitation program from September to December 1997.  She 
felt the veteran was in control and stable, and would benefit 
from the training offered.  Her opinion was that the training 
would be therapeutic for the veteran.

In May 1998, the veteran offered testimony at a hearing 
before a counseling psychologist.  He detailed his reasons 
for choosing the restaurant management program, including the 
full employment of past graduates; the quality of the 
program; his past experience; and his area of interest.  He 
also expressed his belief that the counseling psychologist 
had not spent enough time with him to determine that he was 
not feasible for training.  

As a result of the hearing, it was determined that the 
veteran should be referred back to counseling for a more 
thorough evaluation of his vocational potential and medical 
feasibility.  In July 1998, the veteran was re-evaluated. It 
was determined that the veteran needed an extended evaluation 
period at Moss Rehabilitation Center. After such period of 
evaluation, the veteran would be returned to counseling to 
determine his vocational potential.  Thereafter, a review of 
the results of the extended evaluation would be accomplished.

In August 1998, the VR&C Division requested that the veteran 
complete and return a release of information form for the 
purpose of completing his vocational evaluation.  Later that 
month, he called and informed the RO that he would not 
participate in the extended evaluation.  

In August 1998, a VA physician wrote that the veteran's 
participation in a training program such as the Restaurant 
School would be incompatible with his severe PTSD.

In September 1998, the RO determined the veteran was not 
competent to handle disbursement of funds.  It was also noted 
that the veteran receives Social Security Administration 
(SSA) disability benefits and had been assigned a custodial 
payee.

In September 1998, the counseling psychologist wrote the 
veteran and informed him that his Chapter 31 VR&C services 
had been discontinued, effective September 1998.

VA treatment records show that in April 1999, the veteran was 
hospitalized one day after release from a 3-month 
incarceration for driving under the influence of alcohol.  
Mental status examination on admission disclosed psychomotor 
agitation, loud, pressured speech, an elated mood, flight of 
ideas, circumstantiality, and complaints of auditory 
hallucinations.  Although he improved with medication, at the 
time of his discharge in May 1999, against medical advice, he 
continued to have circumstantial thought processes with 
flight of ideas, and slightly pressured speech.  Discharge 
diagnoses were bipolar affective disorder, current episode 
manic, and alcohol abuse.  

He was again hospitalized in July 1999 with severe anxiety 
and hypomania.  He had been drinking heavily prior to 
admission.  He was noted to be a college graduate in business 
administration, was currently homeless, and had last worked 
two years ago as a pizza deliveryman.  The veteran actively 
participated in all therapeutic processes, and was discharged 
with medication .  Discharge diagnoses were alcohol 
dependence, detoxified, and bipolar disorder by history.  

Outpatient treatment records dated from July to August 1999 
indicate that the veteran began drinking again shortly after 
his discharge.  He enrolled in an outpatient alcohol 
treatment program, but failed to follow through, and his case 
was closed in August 1999.  

In May 2000, the veteran testified at a Travel Board hearing.  
He said he wanted to attend a restaurant management program.  
He felt his background was well suited to this occupation, 
with 3 years as a cook in the military, and 20 years as an 
auditor.  He said the restaurant school had expressed a 
willingness to work with his illness, and he pointed out that 
according to a brochure from the restaurant school, 98 
percent of the students obtained employment.  He noted that 
his own son had succeeded in this program.  He felt that his 
condition was currently stable, and that having a career 
would be very beneficial to his health.  He noted that he was 
more likely to have problems and get into trouble when he was 
not working.  He felt he would be a better role model for his 
children if he was employed, and that it would benefit him to 
have something productive to do with his time.  He also said 
that he had not yet applied to the school, as there was an 
application fee of $150, and he had not actually started the 
program.  The veteran's custodial payee also testified that 
the this education would help the veteran for his future.  

VA treatment records show that in January 2001, he sought 
treatment, requesting a referral for treatment of PTSD and 
bipolar disorder.  The assessment was alcoholism, PTSD, and 
bipolar disorder.  In August 2001, he was admitted to a VA 
substance abuse treatment unit for treatment of alcohol 
dependency, as well as PTSD and bipolar disorder.  He said he 
could not seem to stop drinking.  A past history of over 20 
hospitalizations for bipolar disorder was noted, as well as a 
history of medication noncompliance secondary to his drinking 
which exacerbated his manic episodes.  His impulse control 
was poor and it was felt that he was in need of a 24-hour 
structured program.  He attended all ward functions, 
participated fairly in groups, and was complaint with self 
mediation. He seemed to benefit from the program.  He was 
discharged in September 2001, after having completed the 
program.  Final diagnoses were alcohol dependence, PTSD, 
bipolar disorder.  

A VA examination was conducted in December 2002.  He had not 
worked since his last compensation examination.  He said he 
had no hobbies, being unable to concentrate well enough to do 
anything, even watch television.  Mental status examination 
revealed a depressed mood.  He was tearful at times.  He said 
he had auditory hallucinations, which had improved since he 
began taking medication.  He had paranoid thoughts, ideas of 
reference, and symptoms of PTSD that had a damaging impact on 
every area of his life.  He was unable to work.  His symptoms 
impacted on his ability to form and maintain social and 
family relationships.  He also had schizophrenia, and the 
examiner believed that the two together also impeded his 
ability to get support or treatment.  The diagnoses were PTSD 
and schizophrenia, and the GAF score was 31.  He was probably 
not competent, and the veteran said his money went to a 
payee.  

A narrative counseling report was prepared in April 2003.  
The veteran had been interviewed that month, at which time he 
said that he believed that he was incapable of working or 
training because of his lack of concentration, attention 
span, and focus.  Currently, he spent time helping his 
girlfriend take care of her father.  The veteran said that 
over the past five years since he had been seen by the 
counselor, he had been in and out of the VA medical center 
for his disability.  His functional limitations included 
fast-paced work, working under stress or pressure, working 
alone, or working around or with others.  He should not be 
involved in any heavy physical or manual labor.  According to 
his last compensation examination, he had no vocational 
potential, due to his service-connected disability.  Due to 
these factors, medical clearance would be required for any 
training.  

The counseling psychologist concluded that the veteran had a 
serious employment handicap, due to his service-connected 
PTSD, and that he was basically eligible for vocational 
rehabilitation benefits, noting that although he had an 
advanced education, it was outdated, and his service-
connected disability interfered with his ability to use it.  
He had been unemployed since 1992, and had a very unstable 
employment history.  His last compensation examination 
suggested that he had no vocational potential.  As a result, 
the counselor also concluded that vocational rehabilitation 
was not medically feasible for the veteran, and he was unable 
to work.  It was noted that the veteran agreed with that 
determination.  The veteran felt that he did not need any 
independent living consideration, and the counselor agreed.  

II.  Analysis

The file shows that by VA correspondence, the VR&C decision, 
the statement of the case, a Board remand, and supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant records have been obtained, 
and VA examinations have been provided.  The Board finds that 
the notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although the VR&C apparently placed the veteran in a 
"discontinued" status, a detailed review of the files 
reveals that the veteran was in fact never accepted into a 
vocational rehabilitation program; therefore, the procedural 
steps set forth in Wing v. West, 11 Vet.App. 98 (1998), are 
not for application.  Nevertheless, he was informed of the 
consequences of his failure to participate in the extended 
evaluation period.  

The veteran essentially contends that he needs to have a job 
in order to overcome the effects of his disability.  He feels 
that working is more effective than therapy.  

The provisions of Chapter 31 are intended to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment. 38 U.S.C.A. § 3100.

A veteran shall be entitled to a program of rehabilitation 
services if the veteran has a service-connected disability of 
20 percent or more, and is determined to be in need of 
rehabilitation to overcome an employment handicap.  
38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  It is not disputed 
that the veteran in this case has a 100 percent service-
connected disability and has been found to have a serious 
employment handicap as defined in 38 C.F.R. § 21.35.  As 
such, he meets the basic eligibility requirements under 
Chapter 31, Title 38, United States Code.  38 U.S.C.A. 
§§ 3101, 3102; 38 C.F.R. §§ 21.35, 21.40.  

A rehabilitation program is defined to include, in part, (1) 
a vocational rehabilitation program; or (2) a program of 
independent living services and assistance for a veteran for 
whom a vocational goal has been determined not to be 
currently reasonably feasible.  38 U.S.C.A. § 3101(6); 38 
C.F.R. § 21.35(e).  

Achievement of a vocational goal will be found to be 
reasonably feasible when the following conditions are met:  
(1) a vocational goal must be identified; (2) the veteran's 
physical and mental conditions must permit training to begin 
within a reasonable period; and (3) the veteran must possess 
the necessary educational skills and background to pursue the 
goal.  38 C.F.R. § 21.53(d); see also 38 C.F.R. § 21.35(h).  
A "vocational goal" is defined as a gainful employment status 
consistent with a veteran's abilities, aptitudes, and 
interests.  38 C.F.R. § 21.35(h)(1).  

Achievement of a vocational goal is not reasonably feasible 
if the effects of the veteran's disability (service and 
nonservice-connected), when considered in relation to the 
veteran's circumstances at the time of the determination: (i) 
prevent the veteran from successfully achieving a vocational 
goal at that time; or (ii) are expected to worsen within the 
period needed to achieve a vocational goal and which would, 
therefore, make achievement not reasonably feasible.  38 
C.F.R. § 21.35(h)(3).

However, a finding that achievement of a vocational goal is 
infeasible without a period of extended evaluation requires 
compelling evidence which establishes infeasibility beyond 
any reasonable doubt.  38 C.F.R. § 21.53(e)(2).

If achievement of a vocational goal is not reasonably 
feasible, but a finding of infeasibility cannot be made, the 
veteran will be provided services including, as appropriate, 
determining whether a vocational goal is reasonably feasible, 
improving the veteran's potential to participate in a 
vocational program, and enabling the veteran to achieve 
maximum independence in daily living.  38 C.F.R. §§ 
21.53(e)(1), 21.35(i)(1)(i).  

When a decision as to feasibility cannot reasonably be made 
on the basis of information developed during the initial 
evaluation, a veteran with a serious employment handicap will 
be provided an extended evaluation to determine the current 
feasibility of the veteran achieving a vocational goal.  38 
C.F.R. § 21.57.
The determination of the need of an extended evaluation will 
be made by the counseling psychologist.  Id.  

The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitative services under Chapter 31.  38 C.F.R. § 
21.362(a).  In particular, a veteran requesting or being 
provided services under Chapter 31 must cooperate with VA 
staff in carrying out the initial evaluation and developing a 
rehabilitation plan.  38 C.F.R. § 21.362(c).  

The veteran in this case declined to participate in a period 
of extended evaluation, in order to determine whether a 
vocational goal was reasonably feasible.  Since VA was 
willing to provide a period of extended evaluation, but the 
veteran failed to participate, VA need not show compelling 
evidence of infeasiblity.  

Nevertheless, the evidence compels the conclusion that 
vocational rehabilitation is infeasible for the veteran.  He 
is in receipt of a 100 percent rating for PTSD, and has been 
declared incompetent by both VA and SSA for purposes of 
administering his finances.  While in 1998 his doctor felt 
that he was stable, since then the veteran has undergone 
several hospitalizations for psychiatric and alcohol 
treatment.  Also in 1998, his doctor and two therapists 
indicated that vocational rehabilitation would be therapeutic 
for the veteran.  However, the purpose of vocational 
rehabilitation is to train the veteran for gainful 
occupation, and not to provide therapy.  Moreover, since that 
time, the medical evidence has shown the veteran to be 
unemployable.  

The Board sympathizes with the veteran's desire to be 
productive, and his belief that he does not experience as 
many problems when he is working.  However, he was unwilling 
to participate in a program of extended evaluation, which was 
deemed necessary in his case by the counseling psychologist, 
in view of the severity of his psychiatric disability.  His 
desired vocational goal, restaurant management, was thought 
to be inconsistent with the limitation of his psychiatric 
disability, but the veteran was not willing to consider any 
other alternatives.   

The weight of the evidence establishes that the attainment of 
a vocational goal by the veteran is infeasible at this time.  
38 C.F.R. §§ 21.35, 21.53, 21.362.  
The evidence does not raise a reasonable doubt that must be 
resolved in his favor.  38 U.S.C.A. § 5107(a).  Thus the 
claim must be denied.






ORDER

As the achievement of a vocational goal is not reasonably 
feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code, the appeal is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

